NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: RIORDAN J. ZAVALA, also known            No. 16-55561
as Riordan J. Zavala, Esq. also known as
Law Offices of Riordan J. Zavala,               D.C. No. 8:14-cv-01489-JLS

                Debtor.
                                                MEMORANDUM*

RIORDAN J. ZAVALA,

                Appellant,

 v.

GEORGE A. SHARP,

                Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                             Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Chapter 7 debtor Riordan J. Zavala appeals pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order dismissing his bankruptcy appeal for failure to prosecute. We have

jurisdiction under 28 U.S.C. § 158(d) and 1291. We review for an abuse of

discretion, Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir.

1994), and we affirm.

       The district court did not abuse its discretion by dismissing Zavala’s appeal

for failure to prosecute, after granting two extensions of time to file an opening

brief, warning that no further extensions would be granted, and providing an

opportunity for Zavala to respond to an order to show cause prior to dismissal. See

id. at 1451-56 (discussing factors to weigh in determining whether to dismiss for

failure to prosecute; noting that “[a] reviewing court will give deference to the

district court to decide what is unreasonable because it is in the best position to

determine what period of delay can be endured before its docket becomes

unmanageable” (citations omitted)); see also Fed. R. Bankr. P. 8018(a)(4)

(permitting district court to dismiss a bankruptcy appeal on its own motion, after

notice, if an appellant fails to file a timely brief).

       AFFIRMED.




                                             2                                  16-55561